IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                             : No. 52 DB 2016 (No. 47 RST 2016)
                                             :
                                             :
JACQUELINE ANN SCACCIA                       : Attorney Registration No. 84210
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM RETIRED STATUS                         : (Out of State)


                                         ORDER


 PER CURIAM


        AND NOW, this 27th day of June, 2016, the Report and Recommendation of

 Disciplinary Board Member dated June 10, 2016, is approved and it is ORDERED that

 Jacqueline Ann Scaccia, who has been on Retired Status, has never been suspended

 or disbarred, and has demonstrated that she has the moral qualifications, competency

 and learning in law required for admission to practice in the Commonwealth, shall be

 and is, hereby reinstated to active status as a member of the Bar of this

 Commonwealth.       The expenses incurred by the Board in the investigation and

 processing of this matter shall be paid by the Petitioner.